DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The preliminary amendment filed on August 1, 2019 is acknowledged. Applicant canceled claims 1-20 and added new claims 21-38. The application will be examined accordingly. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 30, 2019 and November 12, 2020 are being considered by the examiner.
Regarding the foreign patents and NPL cited on the IDS, only the English portions thereof provided by Applicant are being considered. Consequently, non-English documents for which no translation is provided are not being considered.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1) Claims 21-23, 25, 29-31, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1-3, 12, 12, 12, 12 and 12 of US 10,357,772 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,357,772 B2 anticipate the corresponding claims of the instant application. 
2) Claims 21-23, 25, 29-31, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3, 4, 11, 11, 11, 11 and 11 of US 10,675,626 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,675,626 B2 anticipate the corresponding claims of the instant application. 
3) Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 15 of US 10,960,397 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,960,397 B2 anticipate the corresponding claims of the instant application. 
Claim Objections
Claims 32 and 34 are objected to because of the following informalities:  
In line 2 of claim 32, the limitation “inducing a reaction one or more” is grammatically incorrect. 

Appropriate corrections are required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-38 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant, regards as the invention.
Claim 21 is indefinite because the nexus between the “introducing a sample fluid” step and the “forming a plurality of partitions” step is unclear. The claim should specify that the “introducing a sample fluid” step fills the plurality of microwells and that the displacement of the sample fluid refers to the displacement of the sample fluid that does not fill the microwells. Otherwise, the mechanism by which the sample fluid is partitioned is unclear.    
Claim 22 recites “the one or more chemical reagents”. There is no antecedent basis for the limitation. 
In claim 28, the limitation “polydimethylphenylsiloxane” is misspelled.  
In claims 30 and 32, the limitation “the target biological molecule” should be changed to “the at least one target biological molecule”. Otherwise, it is unclear to which of the potentially many target biological molecules the limitation refers.   
Likewise, the limitation “target biological molecules” in claim 35 should be changed to “the at least one target biological molecule”. 
Likewise, the limitation “at least one of the detectable labels” in claims 37 and 38 should be changed to “at least one of the at least one detectable label”. 
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
Anderson et al. (US 7,041,481 B2) disclose a method of using an immiscible fluid to partition a biological sample fluid mixture within a microfluidic network (see Figs. 3-5 and lines 33-40, col. 8), and maintaining the partitions in an array for analysis (see lines 42-50, col. 9). However, Anderson et al. do not disclose a method in which a sample fluid fills microwells of a microfluidic network, and an immiscible fluid is subsequently used to displace the sample fluid that is not within the microwells, so as to partition the sample fluid into sub-volumes of the sample fluid retained by the microwells*.    
*As indicated above, claim 21 is indefinite and the claim requires additional context regarding the nexus between the “introducing a sample fluid” step and the “forming a plurality of partitions” step. The statement of reasons for indication of allowable subject matter above is presuming that the claim will be amended to provide said additional context. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PAUL S HYUN/Primary Examiner, Art Unit 1797